United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                   June 7, 2007

                                                        Charles R. Fulbruge III
                          No. 06-10450                          Clerk
                        Summary Calendar




MICHAEL JAY WOODS,

                                   Plaintiff-Appellant,

versus

KAREN CHAPMAN, Parole Supervisor; MERRY SIVADGE, Parole Officer;
BILL KING, Unit Supervisor; JUANETTA HAYES, Parole Officer;
LATITIA MURFF, Unit Supervisor; AYO FASARO, Parole Officer;
KAREN HARRIS, Parole Revocation Hearing Officer;
T. DUFFE, Program Administrator;
BRYAN COLLIER, Director, Parole Division;
GARY JOHNSON, Executive Director, TDCJ CID;
GERALD GARRETT, Chairman, Board of Pardons and Parole;
JOHN & JANE DOE, #1 and #2, Members of the Board of Pardons and
Parole;
ROY SCHULTZ, Assistant Regional Director, Parole Division;
ALLEN KAAJENA, Unit Supervisor;
LYNN BROWN, Member, Board of Pardons and Parole;
JUANITA GONZALEZ, Member, Board of Pardons and Parole;
ROBERT MULKAY, Former Assistant Region II Parole Division
Director,

                                   Defendants-Appellees.



                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                         No. 4:04-CV-405
                      --------------------
                               No. 06-10450
                                    -2-

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Michael Woods, a Texas prisoner, appeals the dismissal, pur-

suant to FED. R. CIV. P. 54(b), of some claims and defendants in his

civil rights action brought under 42 U.S.C. § 1983.           Woods alleges

that defendants retaliated against him for his advocacy of reform

of the Texas Department of Criminal Justice (“TDCJ”). The district

court screened Woods’s second amended complaint and a more definite

statement of his claims and dismissed several claims and defendants

pursuant to 28 U.S.C. §§ 1915 and 1915A.

     A dismissal for failure to state a claim under § 1915(e)(2)(B)

or § 1915A is reviewed under the same standard as is a dismissal

under FED. R. CIV. P. 12(b)(6).        Ruiz v. United States, 160 F.3d
273, 275 (5th Cir. 1998).       Such a dismissal is reviewed de novo;

all the plaintiff’s allegations are accepted as true; and the dis-

missal will be upheld “if it appears that no relief could be grant-

ed under any set of facts that could be proven consistent with the

allegations.”    Abraham v. Singh, 480 F.3d 351, 354 (5th Cir. 2007)

(internal quotation marks and citation omitted); see FED. R. CIV. P.

12(b)(6).   Whether a defendant enjoys absolute immunity is a legal

question, reviewed de novo.       Walter v. Torres, 917 F.2d 1379, 1383

(5th Cir. 1990).      This court may affirm on any grounds apparent

from the record, even on grounds not relied on by the district



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10450
                                 -3-

court.    Foreman v. Babcock & Wilcox Co., 117 F.3d 800, 804 (5th

Cir. 1997).

       Citing the doctrine of absolute immunity, the district court

dismissed all claims against parole officials arising from proceed-

ings to revoke Woods’s parole or to impose additional conditions of

parole.    We need not decide whether particular conditions imposed

on Woods were unlawful, because imposing those conditions was with-

in the category of actions for which parole officials are absolute-

ly immune from suits for damages.     See Cousin v. Small, 325 F.3d
627, 635 (5th Cir. 2003); Hulsey v. Owens, 63 F.3d 354, 356-57 (5th

Cir. 1995); see also Coleman v. Dretke, 395 F.3d 216, 219, n.2 (5th

Cir. 2004).

       Woods correctly notes that absolute immunity does not protect

the defendants from declaratory or injunctive relief. See Orellana

v. Kyle, 65 F.3d 29, 33 (5th Cir. 1995).     The declaratory relief

Woods seeks is, however, in essence just a challenge to his condi-

tions of parole and thus is properly brought in a habeas corpus

proceeding under 28 U.S.C. § 2254.   Coleman, 395 F.3d at 219, n.2.

Accordingly, Woods states no viable claim for declaratory or in-

junctive relief under § 1983, regardless of the immunity of any

parole official.

       Woods contends that Parole Board Chairman Gerald Garrett is

not absolutely immune, because he is an administrative policy maker

who promulgated an unlawful policy of imposing electronic monitor-

ing.   Although “executive officers who are responsible for promul-
                           No. 06-10450
                                -4-

gating the rules and policies governing [parole] proceedings are

entitled only to qualified immunity,” McGrew v. Tex. Bd. of Pardons

& Paroles, 47 F.3d 158, 161 (5th Cir. 1995), Woods’s electronic

monitoring claim rests on state law and is therefore not cognizable

in a § 1983 action, see Wyatt v. Cole, 994 F.2d 1113, 1117-18 (5th

Cir. 1993).   Regardless of immunity, Woods fails to state a viable

§ 1983 claim regarding electronic monitoring.

     Woods contends that Garrett is not immune because he is liable

in his administrative capacity for promulgating a policy of arrest-

ing parolees without sufficient cause, for failing to train and su-

pervise his employees so that they will protect parolees’ due pro-

cess rights, and for failing to establish proper procedures for the

timely release of parolees. At bottom, Woods seeks to base liabil-

ity solely on Garrett’s supervisory role and his general, nonspeci-

fic failure to ensure that parolees’ rights were not violated.

“There is no vicarious or respondeat superior liability of super-

visors under section 1983.”    Rios v. City of Del Rio, Tex., 444
F.3d 417, 425 (5th Cir. 2006).    Woods has failed to support “his

claim with sufficient precision and factual specificity to raise a

genuine issue as to the illegality of defendant’s conduct.” Schul-

tea v. Wood, 47 F.3d 1427, 1434 (5th Cir. 1995).

     Woods challenges the dismissal of his Count One claims as un-

timely under the Texas two-year limitation period that federal

courts apply to § 1983 actions in Texas.   See Owens v. Okure, 488
U.S. 235, 250 (1989); TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a)
                             No. 06-10450
                                  -5-

(West 1999).   The § 1983 “limitations period commences when the ag-

grieved party has either knowledge of the violation or notice of

facts which, in the exercise of due diligence, would have led to

actual knowledge thereof.”    Jensen v. Snellings, 841 F.2d 600, 606

(5th Cir. 1988) (internal quotation marks and citation omitted).

“A plaintiff who has learned of facts which would cause a reason-

able person to inquire further must proceed with a reasonable and

diligent investigation, and is charged with the knowledge of all

facts such an investigation would have disclosed.”       Id. at 607.

     The allegations of Count One are based on an allegedly wrong-

ful arrest and detention that occurred in February 2001, well be-

yond the limitation period for this action, which was filed in

2004.   The arrest placed Woods on notice to “proceed with a rea-

sonable and diligent investigation” into the issuance of the war-

rant.   See Jensen, 841 F.2d at 606-07.     The claims based on the ar-

rest and the warrant accrued beyond the limitation period.

     Woods also asserts that he learned within the limitation peri-

od of a wrongful parole condition imposed by Regional Assistant

Parole Division Director Robert Mulkay in February 2001.       We need

not determine when this claim accrued, because Mulkay, like the

rest of the parole officials, is protected by absolute immunity.

His alleged wrongdoing arose from the exercise of the category of

conduct in which parole officials are generally authorized to en-

gage.   See Cousin, 325 F.3d at 635; Hulsey, 63 F.3d at 356-57.
                            No. 06-10450
                                 -6-

Woods shows no reversible error in the dismissal of his Count One

claims.

     Woods alleges that he was subjected to unlawful conditions of

confinement at the Baten Intermediate Sanction Facility (“Baten

ISF”) and the Tarrant County jail. He has waived appeal concerning

claims arising at the jail by failing to brief them.    See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).   Regardless of whether

Woods exhausted his administrative remedies arising from having his

hair cut short at the Baten ISF, he may not recover for his alleged

emotional injuries, because he has not alleged any physical harm.

See 28 U.S.C. § 1997e(e).    Further, hair length and shaving re-

quirements do not violate a prisoner’s constitutional rights.

Hicks v. Garner, 69 F.3d 22, 25 (5th Cir. 1995).

     Woods contends that the district court erred by dismissing his

claims under § 1915 and § 1915A because he had paid his full filing

fee and was not proceeding in forma pauperis.    Section 1915 pro-

vides for dismissal at any time “[n]otwithstanding any filing fee,

or any portion thereof, that may have been paid.”      § 1915(e)(2).

Section 1915A likewise applies regardless of whether the prisoner

has paid a filing fee or is proceeding in forma pauperis.   § 1915A;

Ruiz, 160 F.3d at 274.   Woods’s contention lacks arguable merit.

     Woods has failed to show that the district court erred by dis-

missing any claim or defendant under rule 54(b).    The judgment is

AFFIRMED.